department of the treasury yi internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh legend b date c date d state e city f organization g dollars amount h dollars amount dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 a of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues e e do you meet the organizational_test under sec_501 of the code no for the reasons described below do you meet the operational_test under sec_501 of the code no for the reasons described below facts you submitted form 1023-ez streamline application_for recognition of exemption under sec_501 of the internal_revenue_code you attest that you were formed as a corporation on date b in the state of d you attest that you have the necessary organizing document that your organizing document limits your purposes to one or more exempt purposes within the meaning of sec_501 and that your organizing document does not expressly empower you to engage in activities other than an insubstantial part that are not in furtherance of one or more exempt purposes under sec_501 you attest that you are organized and operated exclusively to further charitable purposes you attest that you have not conducted and will not conduct prohibited activities under sec_501 specifically you attest you will refrain from supporting or opposing candidates in political campaigns in any way e e e e e e ensure that your net_earnings do not inure in whole or in part to the benefit of private shareholders or individuals not further non-exempt purposes such as purposes that benefit private interests more than insubstantially not be organized or operated for the primary purpose of conducting a trade_or_business that is not related to your exempt_purpose s not devote more than an insubstantial part of your activities attempting to influence legislation or if you made a sec_501 election not normally make expenditures in excess of expenditure limitations outlined in sec_501 not provide commercial-type_insurance as a substantial part of your activities during review of your form 1023-ez detailed information was requested to supplement the above attestations this information shows that you were formed as a corporation on c in the state of d your articles of incorporation state you were formed to provide charitable assistance to your members and nominees with financial problems arising from catastrophic illness injury or death to themselves or immediate_family in addition your articles of incorporation state you also support various e area children’s charities your bylaws state you formed for the sole purpose of assisting your members with financial problems arising from catastrophic illness injury or death to themselves or immediate_family by payment of death_benefits as described in your bylaws a death_benefit is available to be disbursed to the family of any member who dies while employed with the fire department for the purpose of your fund immediate_family is defined in your bylaws as but is not limited to a spouse that is the husband or wife of the member as defined by the irs and claimed as such on the member’s previous year’s federal tax_return immediate_family also includes the child or children claimed as a dependent on the member’s and or the member’s spouse’s previous year’s federal tax_return your bylaws state that only active-duty members of f in good standing may make an application_for assistance for themselves or another member that the amount of the death_benefit is to be fixed by the board_of directors and the amount is to be reviewed yearly for adjustments your financial data shows that a substantial amount of your revenue is paid to members for hardship or death_benefits you provided financial data for the last three years your biggest disbursement for the last two years other than the expense of holding a golf fundraiser is the disbursement for hardships in the most recently completed year you expended nearly half of your total revenue for hardship distributions you also provide scholarships in the amount of g dollars to children of your members who have died in the line of duty persons seeking fund disbursements for charitable assistance from you must apply to the board_of directors the board will consider each application and issue a written decision to the applicant there is no guarantee that the request will be granted and the board has discretion in determining the amount of the disbursement with a maximum allowable payment of percent of your net assets on the date of the application letter rev catalog number 47630w you collect h dollars from your members twice a year via an automatic payroll deduction this was voted on and approved by your membership at the time of your formation you will also raise funds from your members and the general_public through special events such as an annual golf outing you contribute annually to a local youth baseball league you also contribute annually to a local burn camp to support distressed children who have suffered disfiguring and traumatizing burns to foster community relations your member volunteers partner with this camp to provide volunteer hours and service in addition to financial support law sec_501 of the code provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or operational_test it is not exempt sec_1 c -i b i provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization limit its purposes to one or more exempt purposes and do not expressly empower it to engage otherwise than as an insubstantial part in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest it must not be operated for the benefit of designated individuals or the persons who created it revrul_67_367 1967_2_cb_188 describes an organization whose sole activity was the operation of a scholarship plan for making payments to pre-selected specifically named individuals the organization established a plan whereby it entered into agreements with subscribers the subscribers deposited a certain amount of money with a designated bank the subscriber also named a specific child to be the recipient of the scholarship money the recipient received the scholarship around the time he or she were to begin college the organization did not qualify for exemption under sec_501 of the code because it was serving the private interests of its subscribers rather than serve public charitable and educational interests revrul_69_175 1969_1_cb_149 describes an organization which was formed by parents of pupils attending a private school the organization provided bus transportation to and from the school for those children whose parents belong to the organization the organization did not qualify for exemption under sec_501 of the code because it served a private rather than public interest letter rev catalog number 47630w revrul_81_58 1981_1_cb_331 describes an organization formed to provide retirement payments to its members or death_benefits to the beneficiaries of the members its income is used to provide direct economic benefits to members although the class of employees benefited by the organization consists of police officers engaged in the performance of essential and hazardous public services and there is an incidental benefit provided by the organization to the larger community the fact remains that the primary benefits from the organization are limited to its members the organization which is primarily engaged in providing retirement benefits to members and death_benefits to the beneficiaries of members does not qualify for exemption from federal_income_tax under sec_501 of the code as a social_welfare_organization in 326_us_279 the supreme court determined that the presence of a single non-exempt purpose if substantial in nature will destroy exemption under sec_501 regardless of the number or importance of any other exempt purposes in 661_fsupp_765 e d va the u s district_court held that as a matter of law the association could not establish that it was organized and operated for a charitable purpose under sec_501 because a substantial purpose of the association and its activities were intended to serve the pecuniary interests of its members a non-exempt purpose the court held that the association could not qualify as an organization operated exclusively for the promotion of social welfare under sec_501 either application of law in order to qualify for exemption under sec_501 of the code you must be both organized and operated exclusively for exempt purposes as described in sec_1_501_c_3_-1 your organizational document does not limit your purposes to those exclusively exempt in nature as required by sec_1_501_c_3_-1 as a result you do not satisfy the organizational_test requirement to be recognized as exempt under sec_501 of the code you also fail the operational_test as described in sec_1_501_c_3_-1 you are primarily operated for the non-exempt private benefit of your members and not exclusively for exempt purposes in order to qualify for exemption under sec_501 of the code you must serve a public rather than a private interest as described in sec_1_501_c_3_-1 ii you are similar to the organization described in revrul_67_367 like that organization your activities serve to benefit the private interests of your members rather than the public like the organization described in revrul_69_175 you were formed to provide benefits to your members in your case a substantial portion of your activities consists of providing death catastrophic illness or injury benefits to members the payment of these benefits serves private interests precluding you from exemption the supreme court held in better business bureau that a single nonexempt purpose if substantial in nature precludes an organization from qualifying under sec_501 no matter the number or importance of truly exempt purposes despite the other qualifying charitable activities that you conduct your activity of providing benefits to your members in the event of death catastrophic illness or injury is substantial and serves private non-exempt purposes letter rev catalog number 47630w similar to the organization in revrul_81_58 your income is used to provide direct economic benefits to your members this ruling stated that an organization which is primarily engaged in providing benefits to members does not qualify for exemption under sec_501 of the code as a social_welfare_organization if providing payments to members is too much private benefit under sec_501 it is logical to conclude that it is also too much private benefit to qualify under sec_501 this was confirmed in police benevolent association where the court determined that an organization providing retirement and death_benefits to members could not qualify for exemption under sec_501 or sec_501 due to the private benefit to members you are similar to these associations because your substantial activity of providing benefits to your members is serving private interests which is a non-exempt purpose and precludes you from exemption under sec_501 conclusion based on the above facts and analysis you do not qualify for exemption under sec_501 of the code you are neither organized nor operated exclusively for sec_501 purposes because your activities serve a substantial non-exempt purpose which more than incidentally benefits your members if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e e e e one of the following declarations the law or authority if any you are relying on for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t letter rev catalog number 47630w already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter enclosure publication sincerely stephen a martin director exempt_organizations rulings and agreements letter rev catalog number 47630w
